Case 5:19-cv-00834-DAE Document 10 Filed 10/10/19 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

SAN ANTONIO DIVISION
MALIBU MEDIA, LLC,
Plaintiff,
vs Civil Action No. 5-19-CV-00834-DAE
JOHN DOE,
Defendant.

 

STIPULATED PROTECTIVE ORDER

Plaintiff, Malibu Media, LLC, and Defendant, JOHN DOE subscriber alleged to have
been assigned IP address 70.121.72.191, hereby:

AGREE AND STIPULATE to the following protective order:

1. The parties are prohibited from publicly disclosing any information relating to
Defendant’s identity that Malibu Media, LLC, receives in response to its Rule 45 subpoena issued
to defendant’s Internet Service Provider, or any other information related to Defendant’s name,
address, phone number, e-mail address, and any other identifying information. (“Personal
Identifying Information’’), until the Court orders otherwise.

2. The parties are prohibited from publicly disclosing Defendant’s Personal Identifying
Information in any court filing until the Court orders otherwise.

3. At any time after the final day of the discovery period set forth in the Court’s scheduling
order, either party may move to dissolve or modify this protective order.

3. Either party may move for enforcement of this Order, and the Court may enforce this |
order through compelling a party to comply with its terms or to take remedial action to correct
any violations of this Order. The Court at its discretion may also impose sanctions for a violation

of this Order, including those set forth in Fed. R. Civ. P. 37.
Case 5:19-cv-00834-DAE Document 10 Filed 10/10/19 Page 2 of 2

Dated: October 9, 2019

Respectfully Submitted,

Beik Law Firm, PLLC

By: /s/ Paul S. Beik

Paul S. Beik

Texas State Bar No. 24054444
paul@beiklaw.com

Beik Law Firm, PLLC

8100 Washington Ave., Suite 1000
Houston, TX 77007

Tel: 713-869-6975

Fax: 713-868-2262

Counsel for Plaintiff, Malibu Media, LLC

IT IS SO ORDERED:

Signed this day of Ofojper lO

 

JT Morris Law, PLLC

By: /s/ JT Morris

JT Morris

Texas State Bar No. 24094444
jt@jtmorrislaw.com

Ramzi Khazen

Texas State Bar No. 24040855
ramzi(@jtmorrislaw.com

JT Morris Law, PLLC

1105 Nueces Street, Suite B
Austin, Texas 78701

Tel: 512-717-5275

Fax: 512-582-2948

Counsel for Defendant, John Doe

, 2019:

 

HON. DAVID A. Hea
UNITED STATES DISTRICT JUDGE
